Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
	Applicant's election with traverse to persecute Species 3, corresponding to Fig. 5 in the
reply filed on 04/06/2022 is acknowledged. The traversal is on the ground(s) that the Restriction
Requirement has not demonstrated that it would be a serious burden on the Examiner to examine
all claims. This is not found persuasive because the circuitries are the distinct species of inventions. These circuits are clearly different as evidenced by the different embodiments, i.e. figures 3 and 4, shown for each. The species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. § 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper. As such, a further search is needed and this is a serious search and/or examination burden if restriction were not required. The requirement is still deemed proper and is therefore made FINAL. The elected species 3 that encompasses claims 1-20, as indicated by Applicant, will be examined; and no claims will be withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Klikic et al. (US 10375850 B2 and Klikic hereinafter.) in view of Mandarino et al. (US 10270285 B2 and Mandarino hereinafter.).
Regarding claim 1, Klikic discloses [fig. 1, col 7 line 63 – col 8 line 2, power rack system 10] a power supply system comprising a plurality of power supply units [power supply units 18], and 5a plurality of battery units [battery backup units 20], each [fig. 2, col 7 line 52-62] battery unit being corresponding to each power supply unit. Klikic does not explicitly disclose each power supply unit coupled to a common bus through a first switch and each battery unit coupled to the common bus through a second switch, wherein any one of the power supply units acquires power electricity from other battery units through the common bus by turning on the first switch corresponding to the power supply unit and turning on the second switches corresponding to other battery units.
However, Mandarino discloses [fig. 2, col 4 line 63 – col 5 line 28] each  power supply unit [AC power sources 10 coupled to AC inputs of units 210a – 210d] coupled to a common bus [paralleling bus 230] through a first switch [switches 214/215], and each battery unit [UPS 212] coupled to the common bus through a second switch [switch 215/218], wherein any one of the power supply units acquires power electricity from other battery units through the common bus by turning on the first switch corresponding to the power supply unit and turning on the second switches corresponding to other battery units. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Klikic to include a configuration of AC power sources coupled to AC inputs of power supply units, a paralleling bus, UPS units and switches as taught by Mandarino to disclose a multi-UPS system with coordinated fault response and power sharing using paralleling bus so as to improve reliability.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Klikic in view of Mandarino further in view of Yamaguchi (JP 2013 135533 A and Yamaguchi hereinafter.).
Regarding claim 2, Klikic in view of Mandarino discloses all the features with respect to claim 1 as indicated above. Klikic in view of Mandarino does not explicitly disclose wherein a discharge path is provided between the power supply unit and the battery unit corresponding to the power supply unit.
However, Yamaguchi discloses [fig. 1, para. 8] wherein a discharge path [first discharge path 51] is provided between the power supply unit [power supply 83] and the battery unit [first battery unit 11] corresponding to the power supply unit. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Klikic in view of Mandarino to include a first charge path provided between power supply unit and battery unit as taught by Yamaguchi to disclose improving redundancy and abnormality to the backed-up battery unit, and hence improving reliability of switching operation of electric power supply origin.
Regarding claim 3, Klikic in view of Mandarino discloses all the features with respect to claim 1 as indicated above. Klikic in view of Mandarino further in view of Yamaguchi discloses [Yamaguchi, fig. 1, para. 8] wherein a [Yamaguchi, first charge path 61] charge path is provided between the [Yamaguchi, power supply 83] power supply unit and the [Yamaguchi, first battery unit 11] battery unit corresponding to the power supply unit. 
 Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Klikic in view of Mandarino further in view of Kurosaki et al. (US 2020 0044465 A1 and Kurosaki hereinafter.).
Regarding claim 4, Klikic in view of Mandarino discloses all the features with respect to claim 1 as indicated above. Klikic in view of Mandarino does not explicitly disclose wherein each power supply unit 15comprises: a switch unit, and a control unit coupled to the switch unit, and configured to provide a first control signal to control the first switch, provide a second control signal to control the second switch, and provide a request command signal to control the switch unit.
However, Kurosaki discloses [para. 19-21] each power supply unit 15comprises: a  switch unit [switch controller 31, fig. 1], and a control unit [stop controller 32, fig. 1] coupled to the switch unit, and configured to provide a [first signal system 60 from 20b into 20a] first control signal to control the [20a] first switch, provide a [first signal system 60 from 20c into 20b] second control signal to control the [20b] second switch, and [abnormality detected/not-detected on communication line 50] provide a request command signal to control the switch unit. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Klikic in view of Mandarino to include switch controllers coupled to stop controllers configured to provide signals to control first and second switches via first signal system and provide a request command signal via communication line as taught by Kurosaki to disclose an emergency stop circuit that can perform hardware control for safe emergency stop when abnormality occurs.
Regarding claim 5, Klikic in view of Mandarino further in view of Kurosaki discloses [Kurosaki, para. 19-21, fig. 1] wherein the [Kurosaki, stop controller 32] control unit of any one of the power supply units receives a bus level signal from a [Kurosaki, first signal system 60] signal bus coupled to the [Kurosaki, switch controller 31] switch unit to determine whether other power supply units raise [Kurosaki, abnormality detected/not-detected signal] power support requests.
Regarding claim 6, Klikic in view of Mandarino further in view of Kurosaki discloses [Kurosaki, para. 26-27, fig. 1] wherein when any one of the power supply units needs to acquire power electricity from the battery units of other power supply 25units, the power supply unit provides the request command signal with a [Kurosaki, abnormality not-detected] first voltage level to control the [Kurosaki, switch controller 31a] switch unit so that a voltage level of the [Kurosaki, first signal bus 60 into 32a from 32b is high] bus level signal is a second voltage level 19opposite to the first voltage level, and the control unit provides the first control signal to turn on [Kurosaki, 20a] the first switch.
Regarding claim 7, Klikic in view of Mandarino further in view of Kurosaki discloses [Kurosaki, fig. 3, para. 62-66] wherein when a voltage level of the request command signal of any one of the power supply units maintains and a voltage level [Kurosaki first signal system 60 from 20c to 20b goes high via switch S3c] of 5the bus level signal changes, the [Kurosaki switch 20b] corresponding second switch is turned on.
Regarding claim 8, Klikic in view of Mandarino further in view of Kurosaki discloses [Kurosaki, fig. 2, para. 48-50] wherein the switch unit comprises: a [Kurosaki, N-channel FET Mc] switch coupled to the [Kurosaki, stop controller 32a] control unit and the [Kurosaki, fig. 1, signal bus 60] signal bus, and a [Kurosaki, R2a] first resistor coupled to the signal bus and a [Kurosaki, Vdd] power voltage.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klikic in view of Mandarino further in view of Jo. (US 2018 0149709 A1 and Jo hereinafter.).
Regarding claim 9, Klikic in view of Mandarino discloses all the features with respect to claim 1 as indicated above. Klikic in view of Mandarino does not explicitly disclose a battery control unit coupled to the power supply units and the battery units through a communication bus and configured to acquire a relative state-of-charge (RSOC) and/or a number of discharges of any one of the battery units.
However, Jo discloses [fig. 5-6, para. 78] a battery control unit [control unit 530] coupled to the power supply units [current supply unit 510] and the battery units [battery 540] through a communication bus and configured to acquire [SOC calculation unit 532] a relative state-of-charge (RSOC) and/or a [counter 533] number of discharges of any one of the battery units. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Klikic in view of Mandarino to include a control unit coupled to the current supply unit and the battery coupled to SOC calculation unit and counter as taught by Jo to disclose charge/discharge control in a floating charge state of an operating UPS battery so that the SOH can be accurately calculated.
Regarding claim 10, Klikic in view of Mandarino further in view of Jo discloses [Jo, para. 85-88] wherein the RSOC of any one of other battery units is greater than or equal to a critical state value and/or the number of discharges of 15any one of other battery units is smaller.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klikic in view of Mandarino.
Regarding claim 11, Klikic discloses a method of operating a power supply system [fig. 1], the power supply system comprising a plurality [power supply units 18] of power supply units and a plurality [battery backup units 20], of battery units, and each battery unit being corresponding [fig. 2, col 7 line 52-62] to each power supply unit. Klikic does not explicitly disclose the method comprising steps of: determining whether any one of the power supply units needs to acquire power electricity 20from other battery units, turning on, by the power supply unit, a first switch coupled between the power supply unit and a common bus when the power supply unit needs to acquire power electricity from other battery units, and notifying, by the power supply unit, other power supply units to turn on second switches 25between other corresponding battery units and the common bus. 
However, Mandarino discloses determining [col 7 line 1-8] whether any one of the power supply units [power supply units 210] needs to acquire power electricity 20from other battery units [UPS], turning on, by the power supply unit, a first switch [switches 214/215] coupled between the power supply unit and a common bus [paralleling bus 230] when the power supply unit needs to acquire power electricity from other battery units, and notifying, by the power supply unit, other power supply units to turn on second switches [switches 215] 25between other corresponding battery units and the common bus.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Klikic to include power supply units, UPS units and switches to as taught by Mandarino to disclose effective clearing of faults on the distribution busses associated with the power supply units.
Claims 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Klikic in view of Mandarino further in view of Yamaguchi.
Regarding claim 12, Klikic in view of Mandarino does not explicitly disclose wherein a 20discharge path is provided between the power supply unit and the battery unit corresponding to the power supply unit, and the battery unit discharges the power supply unit through the discharge path.
However, Yamaguchi discloses [fig. 1, para. 8] wherein discharge path [first discharge path 51] is provided between the  power supply unit [power supply 83] and the  battery unit [first battery unit 11] corresponding to the power supply unit, and the battery unit discharges the power supply unit through the discharge path. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Klikic in view of Mandarino to include a first discharge path provided between power supply unit and battery unit as taught by Yamaguchi to disclose improving redundancy and abnormality to the backed-up battery unit, and hence improving reliability of switching operation of electric power supply origin.
Regarding claim 13, Klikic in view of Mandarino discloses all the features with respect to claim 11 as indicated above. Klikic in view of Mandarino does not explicitly disclose wherein a  charge path is provided between the power supply unit and the battery unit corresponding to the power supply unit, and the power supply unit charges the battery unit through the charge path.
However, Yamaguchi discloses [Yamaguchi, fig. 1, para. 8] wherein a [Yamaguchi, first charge path 61] charge path is provided between the [Yamaguchi, power supply 83] power supply unit and the [Yamaguchi, first battery unit 11] battery unit corresponding to the power supply unit, and the power supply unit charges the battery unit through the charge path. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Klikic in view of Mandarino to include a first charge path provided between power supply unit and battery unit as taught by Yamaguchi to disclose improving redundancy and abnormality to the backed-up battery unit, and hence improving reliability of switching operation of electric power supply origin.
Claims 14-18 is rejected under 35 U.S.C. 103 as being unpatentable over Klikic in view of Mandarino further in view Kurosaki.
Regarding claim 14, Klikic in view of Mandarino discloses all the features with respect to claim 11 as indicated above. Klikic in view of Mandarino does not explicitly disclose wherein each power supply unit comprises: 10a switch unit, and a control unit coupled to the switch unit, and configured to provide a first control signal to control the first switch, provide a second control signal to control the second switch, and provide a request command signal to control the switch unit.
However, Kurosaki discloses [para. 19-21] wherein each power supply unit 15comprises: a  switch unit [switch controller 31], and a  control unit [stop controller 32] coupled to the switch unit, and configured to provide a [first signal system 60 from 20b into 20a] first control signal to control the [20a] first switch, provide a [first signal system 60 from 20c into 20b] second control signal to control the [20b] second switch, and [abnormality detected/not-detected on communication line 50] provide a request command signal to control the switch unit. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Klikic in view of Mandarino to include switch controllers coupled to stop controllers configured to provide signals to control first and second switches via first signal system and provide a request command signal via communication line as taught by Kurosaki to disclose an emergency stop circuit that can perform hardware control for safe emergency stop when abnormality occurs.
Regarding claim 15, Klikic in view of Mandarino further in view of Kurosaki discloses [Kurosaki, para. 19-21] wherein the [Kurosaki, stop controller 32] control unit of any one of the power supply units receives a bus level signal from a [Kurosaki, first signal system 60] signal bus coupled to the [Kurosaki, switch controller 31] switch unit to determine whether other power supply units raise [Kurosaki, abnormality detected/not-detected signal] power support requests.
Regarding claim 16, Klikic in view of Mandarino further in view of Kurosaki discloses [Kurosaki, para. 26-27] wherein when any one of the power supply units [Klikic, power supply units 18] needs to acquire power electricity from the battery 20units [Klikic, battery backup units 20] corresponding to other power supply units, the control unit corresponding to the power supply unit provides the request command signal [Kurosaki, abnormality detected] to control the switch unit so that a voltage level [Kurosaki, first signal bus 60 into 32a from 32b is low] of the bus level signal changes, and the control unit provides the first control signal to turn on [Kurosaki, 20a] the first switch.
Regarding claim 17, Klikic in view of Mandarino further in view of Kurosaki discloses [Kurosaki, fig. 3, para. 62-66] wherein when a voltage level of the request command signal of any one of the power supply units maintains and a voltage level [Kurosaki first signal system 60 from 20c to 20b goes high via switch S3c] of 5the bus level signal changes, the [Kurosaki switch 20b] corresponding second switch is turned on.
Regarding claim 18, Klikic in view of Mandarino further in view of Kurosaki discloses [Kurosaki, fig. 2, para. 48-50] wherein the switch unit comprises: a [Kurosaki, N-channel FET Mc] switch coupled to the [Kurosaki, stop controller 32a] control unit and the [Kurosaki, fig. 1, signal bus 60] signal bus, and a [Kurosaki, R2a] first resistor coupled to the signal bus and a [Kurosaki, Vdd] power voltage.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Klikic in view of Mandarino further in view of Jo.
Regarding claim 19, Klikic in view of Mandarino discloses all the features with respect to claim 11 as indicated above. Klikic in view of Mandarino does not explicitly disclose wherein the power supply system further comprises: a battery control unit coupled to the power supply units and the battery units through a communication bus and configured to acquire a relative state-of-charge (RSOC) and/or a 10number of discharges of any one of the battery units.
However, Jo discloses [fig. 5-6, para. 78] a battery control unit [control unit 530] coupled to the power supply units [current supply unit 510] and the battery units [battery 540] through a communication bus and configured to acquire [SOC calculation unit 532] a relative state-of-charge (RSOC) and/or a [counter 533] number of discharges of any one of the battery units. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify the teachings of Klikic in view of Mandarino to include a control unit coupled to the current supply unit and the battery coupled to SOC calculation unit and counter as taught by Jo to disclose charge/discharge control in a floating charge state of an operating UPS battery so that the SOH can be accurately calculated.
Regarding claim 20, Klikic in view of Mandarino further in view of Jo discloses [Jo, para. 85-88] wherein the RSOC of any one of other battery units is greater than or equal to a critical state value and/or the number of discharges of 15any one of other battery units is smaller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES G YEAMAN/Examiner, Art Unit 2842                                                                                                                                                                                                        
/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842